*786
JBy the Gowrt,

Smith, J.
It is unnecessary to notice. all the errors assigned in this case, as the form of the juc¡gment Is fatal. This was a criminal prosecution, ancj even admitting that all of the defendants could he, and were properly tried jointly, the punishment should have been several, Bach should have been sentenced to pay a fine, according to the nature and aggravation of his offence. Every individual is answerable for his conduct to the State. The guilt of one is neither mitigated nor enhanced, from the fact that another may be also guilty. 2 Hawk. Pl. C. 635, (lib. ed.;) 1 Dana, 229 ; 7 Blackf. 494 ; 10 Miso 440.
The judgment is reversed, and causejremanded.